Citation Nr: 0400436	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for psoriasis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision that 
denied the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for psoriasis.  The veteran 
and his service representative were notified of this decision 
in December 1998.  The veteran subsequently perfected a 
timely appeal of this decision in April 1999.

It is noted that the Board remanded this claim for additional 
development in December 2000.  In a supplemental statement of 
the case furnished to the veteran and his service 
representative in October 2002, the RO concluded that no 
change was warranted in the denial of the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for psoriasis.  The RO then returned this claim to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for psoriasis (hereinafter, the 
"currently appealed claim").  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").

The Board also notes that the rating criteria for evaluating 
skin disabilities found in the VA Schedule for Rating 
Disabilities were revised effective August 30, 2002.  67 Fed. 
Reg. 49596 (July 31, 2002).  The revised rating criteria are 
applicable to the currently appealed claim.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding that, once 
revised, only the revised regulatory criteria are applicable 
to pending increased rating claims); VAOGCPREC 7-2003 (Nov. 
19, 2003).  The veteran and his service representative were 
notified of the applicable rating criteria in an August 2003 
letter from the Board.  As the veteran's most recent VA (fee-
based) outpatient dermatology examination in March 2002 does 
not include findings reflecting the revised rating criteria 
for evaluating skin disabilities, the Board is of the opinion 
that, on remand, the veteran should be scheduled for an 
updated VA examination.

In view of the above, this matter is REMANDED for the 
following actions:

1.  With respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for psoriasis, the 
RO should send the veteran a letter that 
complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other legal 
precedent.  The veteran should be 
informed that any information and 
evidence submitted in response to the 
letter must be received within one year 
of the date of such letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a dermatology 
examination to determine the current 
nature and severity of the veteran's 
service-connected psoriasis.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner is asked to address the 
following: (i) Does the veteran's 
psoriasis cover 20 to 40 percent of the 
exposed areas affected?; (ii) Did the 
psoriasis require systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs for a total 
duration of 6 weeks or more, but not 
constantly, during the past 12-month 
period?; (iii) Does the psoriasis cover 
more than 40 percent of the exposed areas 
of the body?; (iv)  Did the psoriasis 
require constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period?

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  Then, the RO should readjudicate the 
issue of entitlement to a disability 
rating in excess of 10 percent for 
psoriasis in light of all pertinent 
evidence and legal authority.  If the 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


